DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Japanese parent Application No. 2018-206746, filed on 01 November 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 6 and 14 objected to because of the following informalities:  both claims recite “the value” in line 8 (claim 6) and line 12 (claim 14) and should recite “a predetermined value” which is previously set forth in both claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-8, 10-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 2, the claim recites “…set timings at which a focusing direction of the ultrasonic waves by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception becomes a random direction, as the transmission/reception switching timings.” The wording and language of the claim is incoherent and therefore the claim is rejected under 35 USC 112(b). For examination purposes, the claim is interpreted as the transmission/reception switching noises generated cause the focusing direction to become a random direction.
Claim 3 and 8 are rejected under 35 USC 112b by virtue of its dependency on claim 2.
With regard to claim 3, the recites “the transducers” in the last line of the claim. It is noted that claim 1 establishes “a plurality of transducers”. It is unclear if the “the transducers” corresponds to the plurality of transducers in claim 1 or if the transducers is a newly established limitation. Therefore the claim is indefinite under 35 USC 112b. For the purposes of examination, it is assumed that the transducers corresponds to the plurality of transducers.
With regard to claim 4, the claim recites “…set timings at which a focusing direction of the ultrasonic waves by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception deviates from a main lobe direction of the transmission beam of the ultrasonic waves by a predetermined angle, as the transmission/reception switching timings.” The wording and language of the claim is incoherent and therefore the claim is rejected under 35 USC 112(b). For examination purposes, the claim is interpreted as the transmission/reception switching noises generated cause the focusing direction to deviates from a main lobe direction of the transmission beam of the ultrasonic waves by a predetermined angle.
With regard to claim 7, the claim recites “the register…” in line 2 of the claim. This lacks antecedent basis because no “register” was previously recited in the claim. It is noted that claim 6 
With regard to claim 10, the claim recites “…set timings at which a focusing direction of the ultrasonic waves by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception becomes a random direction, as the transmission/reception switching timings.” The wording and language of the claim is incoherent and therefore the claim is rejected under 35 USC 112(b). For examination purposes, the claim is interpreted as the transmission/reception switching noises generated cause the focusing direction to become a random direction.
Claim 11 is rejected under 35 USC 112b by virtue of its dependency on claim 10.
With regard to claim 11, the recites “the transducers” in the last line of the claim. It is noted that claim 9 establishes “a plurality of transducers”. It is unclear if the “the transducers” corresponds to the plurality of transducers in claim 9 or if the transducers is a newly established limitation. Therefore the claim is indefinite under 35 USC 112b. For the purposes of examination, it is assumed that the transducers corresponds to the plurality of transducers.
With regard to claim 12, the claim recites “…set timings at which a focusing direction of the ultrasonic waves by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception deviates from a main lobe direction of the transmission beam of the ultrasonic waves by a predetermined angle, as the transmission/reception switching timings.” The wording and language of the claim is incoherent and therefore the claim is rejected under 35 USC 112(b). For examination purposes, the claim is interpreted as the transmission/reception switching noises generated cause the focusing direction to deviates from a main lobe direction of the transmission beam of the ultrasonic waves by a predetermined angle.
With regard to claim 15, the claim recites “the register…” in line 4 of the claim. This lacks antecedent basis because no “register” was previously recited in the claim. It is noted that claim 14 recites “a register,” however, claim 15 does not depend on claim 14. Also, “the transmission/reception switching timing setting circuit“ is recited in lines 5-6, however, claim 9 sets forth “a plurality of transmission/reception switching timing setting circuits.” It is unclear whether the transmission/reception switching timing setting circuit set forth corresponds to one of plurality of transmission/reception switching timing setting circuits set forth in claim 9 or if this is a newly established limitation. For those reasons, the claim is indefinite under 35 USC 112b.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (US 20100121194).
Regarding claim 1, Kondo teaches (Fig. 1) an ultrasonic probe (1) comprising: 
a plurality of transducers (10) that perform electro- acoustic conversion on transmission pulses applied thereto to generate a transmission beam of ultrasonic waves (“When a pulsed or continuous wave voltage is applied to the electrodes of the vibrator, the piezoelectric material expands and contracts. By the expansion and contraction, pulse or continuous ultrasonic waves are generated from the respective vibrators, and an ultrasonic beam is formed by synthesizing these ultrasonic waves” (Para. [0037])); and 

wherein the transmission/reception circuits include transmission/reception switching timing setting circuits (21) setting transmission/reception switching timings at which the ultrasonic waves are switched from transmission to reception independently for each of the plurality of transducers (“The plural channels of transmission circuits 21 adjust amounts of delay of the drive signals and supply the drive signals to the plural ultrasonic transducers 10 such that the ultrasonic waves transmitted from the plural ultrasonic transducers 10 form an ultrasonic beam…” (Para. [0041])).
Regarding claim 9, Kondo teaches (Fig. 1, 8) an ultrasonic diagnostic apparatus comprising: 
an ultrasonic probe (1, 1”) that includes: 
a plurality of transducers (10) that perform electro-acoustic conversion on transmission pulses applied thereto to form a transmission beam (“When a pulsed or continuous wave voltage is applied to the electrodes of the vibrator, the piezoelectric material expands and contracts. By the expansion and contraction, pulse or continuous ultrasonic waves are generated from the respective vibrators, and an ultrasonic beam is formed by synthesizing these ultrasonic waves” (Para. [0037])), 
transmission/reception circuits (20) that are provided so as to correspond to each of the plurality of transducers and have transmission/reception switching timing setting circuits (21) setting transmission/reception switching timings at which ultrasonic waves are switched from transmission to reception independently for each of the plurality of transducers (“The plural channels of transmission circuits 21 adjust amounts of delay of the drive signals and supply the drive signals to the plural ultrasonic transducers 10 such that the ultrasonic waves transmitted from the plural ultrasonic transducers 10 form an ultrasonic beam…” (Para. [0041])), 

a control circuit (40) that controls the transmission/reception switching timings (“Each channel of transmitting and receiving unit 20 generates a drive signal under the control of the transmission control unit 40 and supplies the drive signal to the ultrasonic transducer 10…” (Para. [0038]), “The transmission circuit 21 includes a pulser, for example, and generates a drive signal under the control of the transmission control unit 40, and supplies the generated drive signal to the ultrasonic transducer 10. The transmission control unit 40 as shown in FIG. 1 controls the operation of the plural channels of transmission circuits 21 according to a scan control signal outputted from the transmission circuit 50.” (Para. [0040])); and 
a main body device (2) that receives an output of the addition circuit and transmits a predetermined control signal to the control circuit (“The transmission circuit 50 receives the scan control signal from the ultrasonic diagnostic apparatus main body 2 and outputs the received scan control signal to the transmission control unit 40, and transmits the serial sample data, that have been converted by the serializing unit 30, to the ultrasonic diagnostic apparatus main body 2.” (Para. [0056])).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20100121194), in view of Kuroiwa et al. (US 20180028153) and Arai et al. (US 20170065260).
Regarding claim 2, Kondo teaches the apparatus and device set forth above but fail to teach that the transmission/reception switching timing setting circuits set timings at which a focusing direction of the ultrasonic waves by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception becomes a random direction, as the transmission/reception switching timings.
In the same field of ultrasound, Kuroiwa et al. teach that the transmission/reception switching noises are generated when switching the ultrasonic waves from the transmission to the reception (“…noise (also referred to as “fixed noise”) attributable to spurious transmission may be contained in received echoes. Here, spurious transmission means transmission of ultrasound at timing when the transmission is originally not permitted. For example, when switch noise that occurs when the transmission/reception switch 34 is switched from transmission to reception or vice versa is transmitted to the transducer element 20… Specifically, fixed noise attributed to spurious transmission occurs at switching from the transmission side to the reception side, and at switching from the reception side to the transmission side. The fixed noise therefore occurs before and after the proper received echoes, so that three overlapping signals appear.” (Para. [0051])). Note that, as appears to be admitted by Applicant, based on Figures 1A, C and paragraphs [0035] and [0038] of the pre-grant publication, a feature of the focusing direction of generated ultrasonic waves associated with the switching noises is that the waves have a random direction (“…random delays are inserted between the channels with respect to the same delay curve 101 as that of the transmission pulses 100, and the respective channels are then switched to the reception. By giving the random delays between the channels, wave fronts of sounds generated by the transmission/reception switching noises 102 are disturbed, and the sounds are randomly propagated like a random wave front 108 (see FIG. 1C), such that a strong sound pressure is not generated.” (Para. [0035]), “…unnecessary sounds generated by the transmission/reception switching noises 102 can be propagated randomly like the random wave front 
It would be obvious to one skilled in the art before the effective filing date to modify Kondo by teaching that the transmission/reception switching noises are generated when switching the ultrasonic waves from the transmission to the reception, as taught by Kuroiwa et al., in order to show the overlapping signals including the noise (Para. [0051]).
However, Kondo in view of Kuroiwa et al. fail to teach setting timings at which switching noise is generated as the transmission/reception switching timings.
In the same field of ultrasound, Arai et al. teach setting timings at which switching noise is generated (i.e. setting timings at which a focusing direction becomes a random direction) as the transmission/reception switching timings (“the addition process is performed on the first processed signal output from the reception circuit section when driving the reception circuit section at the first drive timing in the switching cycle of the switching power supply, and the second processed signal output from the reception circuit section when driving the reception circuit section at the second drive timing in the switching cycle. Here, the second drive timing is a timing shifted as much as a half cycle of the switching noise from the first drive timing. Therefore, the switching noise to be superimposed on the first processed signal and the switching noise to be superimposed on the second processed signal are shifted as much as a half cycle from each other” (Para. [0012])). Note that, the first drive timing and second drive timing correspond to the set timings (i.e. the transmission/reception switching timings) in the present applications.
It would be obvious to one skilled in the art before the effective filing date to further modify Kondo by setting timings at which switching noise is generated as the transmission/reception switching 
Regarding claim 5, Kondo teaches the apparatus and device set forth above but fail to teach the transmission/reception switching timing setting circuits set timings at which sounds generated by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception are not focused on one point, as the transmission/reception switching timings.
In the same field of ultrasound, Kuroiwa et al. teach that the transmission/reception switching noises are generated when switching the ultrasonic waves from the transmission to the reception (“…noise (also referred to as “fixed noise”) attributable to spurious transmission may be contained in received echoes. Here, spurious transmission means transmission of ultrasound at timing when the transmission is originally not permitted. For example, when switch noise that occurs when the transmission/reception switch 34 is switched from transmission to reception or vice versa is transmitted to the transducer element 20… Specifically, fixed noise attributed to spurious transmission occurs at switching from the transmission side to the reception side, and at switching from the reception side to the transmission side. The fixed noise therefore occurs before and after the proper received echoes, so 
It would be obvious to one skilled in the art before the effective filing date to modify Kondo by teaching that the transmission/reception switching noises are generated when switching the ultrasonic waves from the transmission to the reception, as taught by Kuroiwa et al., in order to show the overlapping signals including the noise (Para. [0051]).
However, Kondo in view of Kuroiwa et al. fail to teach set timings at which sounds generated by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception are not focused on one point, as the transmission/reception switching timings.

It would be obvious to one skilled in the art before the effective filing date to further modify Kondo by setting timings at which switching noise is generated as the transmission/reception switching timings, as taught by Arai et al., in order to allow for the switching noises to be reduced and increase the accuracy of the ultrasound measurement (Para. [0012]).
Regarding claim 10, Kondo teaches the apparatus and device set forth above including that the control circuit (Fig. 1; 40) controls the transmission/reception switching timing setting circuits but fail to teach that the transmission/reception switching timing setting circuits set timings at which a focusing direction of the ultrasonic waves by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception becomes a random direction, as the transmission/reception switching timings.
In the same field of ultrasound, Kuroiwa et al. teach that the transmission/reception switching noises are generated when switching the ultrasonic waves from the transmission to the reception (“…noise (also referred to as “fixed noise”) attributable to spurious transmission may be contained in received echoes. Here, spurious transmission means transmission of ultrasound at timing when the transmission is originally not permitted. For example, when switch noise that occurs when the transmission/reception switch 34 is switched from transmission to reception or vice versa is transmitted to the transducer element 20… Specifically, fixed noise attributed to spurious transmission occurs at switching from the transmission side to the reception side, and at switching from the reception side to the transmission side. The fixed noise therefore occurs before and after the proper received echoes, so that three overlapping signals appear.” (Para. [0051])). Note that, as appears to be admitted by Applicant, based on Figures 1A, C and paragraphs [0035] and [0038] of the pre-grant publication, a feature of the focusing direction of generated ultrasonic waves associated with the switching noises is that the waves have a random direction (“…random delays are inserted between the channels with respect to the same delay curve 101 as that of the transmission pulses 100, and the respective channels are then switched to the reception. By giving the random delays between the channels, wave fronts of sounds generated by the transmission/reception switching noises 102 are disturbed, and the sounds are randomly propagated like a random wave front 108 (see FIG. 1C), such that a strong sound pressure is not generated.” (Para. [0035]), “…unnecessary sounds generated by the 
It would be obvious to one skilled in the art before the effective filing date to modify Kondo by teaching that the transmission/reception switching noises are generated when switching the ultrasonic waves from the transmission to the reception, as taught by Kuroiwa et al., in order to show the overlapping signals including the noise (Para. [0051]).
However, Kondo in view of Kuroiwa et al. fail to teach setting timings at which switching noise is generated as the transmission/reception switching timings.
In the same field of ultrasound, Arai et al. teach setting timings at which switching noise is generated (i.e. setting timings at which a focusing direction becomes a random direction) as the transmission/reception switching timings (“the addition process is performed on the first processed signal output from the reception circuit section when driving the reception circuit section at the first drive timing in the switching cycle of the switching power supply, and the second processed signal output from the reception circuit section when driving the reception circuit section at the second drive timing in the switching cycle. Here, the second drive timing is a timing shifted as much as a half cycle of the switching noise from the first drive timing. Therefore, the switching noise to be superimposed on the first processed signal and the switching noise to be superimposed on the second processed signal are shifted as much as a half cycle from each other” (Para. [0012])). Note that, the first drive timing and second drive timing correspond to the set timings (i.e. the transmission/reception switching timings) in the present applications.

Regarding claim 13, Kondo teaches the apparatus and device set forth above including that the control circuit (Fig. 1; 40) controls the transmission/reception switching timing setting circuits but fail to teach that the transmission/reception switching timing setting circuits set timings at which sounds generated by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception are not focused on one point, as the transmission/reception switching timings.
In the same field of ultrasound, Kuroiwa et al. teach that the transmission/reception switching noises are generated when switching the ultrasonic waves from the transmission to the reception (“…noise (also referred to as “fixed noise”) attributable to spurious transmission may be contained in received echoes. Here, spurious transmission means transmission of ultrasound at timing when the transmission is originally not permitted. For example, when switch noise that occurs when the transmission/reception switch 34 is switched from transmission to reception or vice versa is transmitted 
It would be obvious to one skilled in the art before the effective filing date to modify Kondo by teaching that the transmission/reception switching noises are generated when switching the ultrasonic waves from the transmission to the reception, as taught by Kuroiwa et al., in order to show the overlapping signals including the noise (Para. [0051]).

In the same field of ultrasound, Arai et al. teach setting timings at which switching noise is generated (i.e. setting timings at which a focusing direction becomes a random direction) as the transmission/reception switching timings (“the addition process is performed on the first processed signal output from the reception circuit section when driving the reception circuit section at the first drive timing in the switching cycle of the switching power supply, and the second processed signal output from the reception circuit section when driving the reception circuit section at the second drive timing in the switching cycle. Here, the second drive timing is a timing shifted as much as a half cycle of the switching noise from the first drive timing. Therefore, the switching noise to be superimposed on the first processed signal and the switching noise to be superimposed on the second processed signal are shifted as much as a half cycle from each other” (Para. [0012])). Note that, the first drive timing and second drive timing correspond to the set timings (i.e. the transmission/reception switching timings) in the present applications.
It would be obvious to one skilled in the art before the effective filing date to further modify Kondo by setting timings at which switching noise is generated as the transmission/reception switching timings, as taught by Arai et al., in order to allow for the switching noises to be reduced and increase the accuracy of the ultrasound measurement (Para. [0012]).
Claims 3, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20100121194), in view of Kuroiwa et al. (US 20180028153), and Arai et al. (US 20170065260) as applied to claim 2 and 10 above, and further in view of Sato (US 20120190986).
Regarding claim 3, Kondo teaches the apparatus and device set forth above but fail to teach that the transmission/reception switching timing setting circuits set the transmission/reception switching timings so as to be randomly or pseudo-randomly shifted between the transducers.
In the same field of ultrasound, Sato teaches setting the transmission/reception switching timings so as to be randomly or pseudo-randomly shifted between the transducers (“The ultrasound probe 1 comprises a transducer array 3 including a K number of arrayed subdice elements which forms a plurality of transducers.” (Para. [0029]), “…the channel connecting section 6 may perform switching such that, as illustrated in FIG. 6, subdice elements S.sub.j to S.sub.(k-j+191) selected from an arbitrary element selection range are connected to a plurality of signal lines 7 at the same timing. Subsequently, when the connection between the element selection range and a plurality of signal lines 7 is opened, the connections are switched to connect the subdice elements separated from each other on both sides of the element selection range to the signal lines 7. The element selection range may include any number of subdice elements; the number of subdice elements included in the element selection range and the number of those in the other ranges may be different from each other.” (Para. [0050]), “The channel forming/connecting section 22 is not limited to one that performs switching whereby the subdice elements S1 to S384 are equally divided into two groups, the A group composed of the subdice elements S1 to S192 and the B group composed of the subdice elements S193 to S384 and may perform switching such that subdice elements S.sub.j to S.sub.(k=j+191) selected from an arbitrary element selection range are connected to a plurality of signal lines 7 at the same timing.” (Para. [0060]), note that, the subdice elements (i.e. transducer elements) are selected arbitrarily which corresponds to the transmission/reception switching timings being randomly or pseudo-randomly shifted between the transducers in the present application).
It would be obvious to one skilled in the art before the effective filing date to modify the transmission/reception switching timing setting circuits of Kondo by setting the transmission/reception 
Regarding claim 8, Kondo teaches the apparatus and device set forth above but fail to teach a pseudo-random pattern generation circuit that generates a pseudo-random pattern.
In the same field of ultrasound, Sato teaches (Fig. 1, 6 and 7) a pseudo-random pattern generation circuit (channel connecting section 6, 22) that generates a pseudo-random pattern (“The ultrasound probe 1 comprises a transducer array 3 including a K number of arrayed subdice elements which forms a plurality of transducers.” (Para. [0029]), “…the channel connecting section 6 may perform switching such that, as illustrated in FIG. 6, subdice elements S.sub.j to S.sub.(k-j+191) selected from an arbitrary element selection range are connected to a plurality of signal lines 7 at the same timing. Subsequently, when the connection between the element selection range and a plurality of signal lines 7 is opened, the connections are switched to connect the subdice elements separated from each other on both sides of the element selection range to the signal lines 7. The element selection range may include any number of subdice elements; the number of subdice elements included in the element selection range and the number of those in the other ranges may be different from each other.” (Para. [0050]), “The channel forming/connecting section 22 is not limited to one that performs switching whereby the subdice elements S1 to S384 are equally divided into two groups, the A group composed of the subdice elements S1 to S192 and the B group composed of the subdice elements S193 to S384 and may perform switching such that subdice elements S.sub.j to S.sub.(k=j+191) selected from an arbitrary element selection range are connected to a plurality of signal lines 7 at the same timing.” (Para. [0060]), note that, the subdice elements (i.e. transducer elements) are selected arbitrarily which corresponds to the transmission/reception switching timings being randomly or pseudo-randomly shifted between the transducers in the present application).

Regarding claim 11, Kondo teaches the apparatus and device set forth above but fail to teach that the control circuit controls the transmission/reception switching timing setting circuits to set the transmission/reception switching timings so as to be randomly or pseudo-randomly shifted between the transducers.
In the same field of ultrasound, Sato teaches setting the transmission/reception switching timings so as to be randomly or pseudo-randomly shifted between the transducers (“The ultrasound probe 1 comprises a transducer array 3 including a K number of arrayed subdice elements which forms a plurality of transducers.” (Para. [0029]), “…the channel connecting section 6 may perform switching such that, as illustrated in FIG. 6, subdice elements S.sub.j to S.sub.(k-j+191) selected from an arbitrary element selection range are connected to a plurality of signal lines 7 at the same timing. Subsequently, when the connection between the element selection range and a plurality of signal lines 7 is opened, the connections are switched to connect the subdice elements separated from each other on both sides of the element selection range to the signal lines 7. The element selection range may include any number of subdice elements; the number of subdice elements included in the element selection range and the number of those in the other ranges may be different from each other.” (Para. [0050]), “The channel forming/connecting section 22 is not limited to one that performs switching whereby the subdice elements S1 to S384 are equally divided into two groups, the A group composed of the subdice elements S1 to S192 and the B group composed of the subdice elements S193 to S384 and may perform switching such that subdice elements S.sub.j to S.sub.(k=j+191) selected from an arbitrary element selection range are connected to a plurality of signal lines 7 at the same timing.” (Para. [0060]) “The controller 40 
It would be obvious to one skilled in the art before the effective filing date to modify the control circuit of Kondo by setting the transmission/reception switching timings so as to be randomly or pseudo-randomly shifted between the transducers, as taught by Sato, in order to allow the number of signal lines to be reduced and allow for easier use of the ultrasound probe (Para. [0060]).
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20100121194), in view of Kuroiwa et al. (US 20180028153), and Takeuchi (US 20080146930).
Regarding claim 4, Kondo teaches the apparatus and device set forth above but fail to teach that the transmission/reception switching timing setting circuits set timings at which a focusing direction of the ultrasonic waves by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception deviates from a main lobe direction of the transmission beam of the ultrasonic waves by a predetermined angle, as the transmission/reception switching timings.
In the same field of ultrasound, Kuroiwa et al. teach that the transmission/reception switching noises are generated when switching the ultrasonic waves from the transmission to the reception (“…noise (also referred to as “fixed noise”) attributable to spurious transmission may be contained in received echoes. Here, spurious transmission means transmission of ultrasound at timing when the transmission is originally not permitted. For example, when switch noise that occurs when the transmission/reception switch 34 is switched from transmission to reception or vice versa is transmitted to the transducer element 20… Specifically, fixed noise attributed to spurious transmission occurs at switching from the transmission side to the reception side, and at switching from the reception side to 
It would be obvious to one skilled in the art before the effective filing date to modify Kondo by teaching that the transmission/reception switching noises are generated when switching the ultrasonic waves from the transmission to the reception, as taught by Kuroiwa et al., in order to show the overlapping signals including the noise (Para. [0051]).
However, Kondo in view of Kuroiwa et al. fail to teach setting timings at which a focusing direction of the ultrasonic waves deviates from a main lobe direction of the transmission beam of the ultrasonic waves by a predetermined angle, as the transmission/reception switching timings.
In the same field of ultrasound, Arai et al. teach setting timings at which switching noise is generated (i.e. setting timings at which a focusing direction becomes a random direction) as the 
It would be obvious to one skilled in the art before the effective filing date to further modify Kondo by setting timings at which switching noise is generated as the transmission/reception switching timings, as taught by Arai et al., in order to allow for the switching noises to be reduced and increase the accuracy of the ultrasound measurement (Para. [0012]).
However, Kondo, Kuroiwa et al., and Arai et al. fail to teach a focusing direction of the ultrasonic waves deviates from a main lobe direction of the transmission beam of the ultrasonic waves by a predetermined angle. 
In the same filed of ultrasound, Takeuchi teach a focusing direction of the ultrasonic waves deviates from a main lobe direction of the transmission beam of the ultrasonic waves by a predetermined angle (“…the switching section further defines the grouping pattern individually for each sub array in accordance with the position of each sub array in consideration of a beam address. The beam address specifies the beam direction. In general, the beam direction is defined by the position of a beam passing through a horizontal plane which is orthogonal to the vertical center axis of the array transducer, or is defined by the beam deflecting angle with respect to the vertical center axis of the 
It would be obvious to one skilled in the art before the effective filing date to modify Kondo in view of Kuroiwa et al. and Arai et al. by teaching a focusing direction of the ultrasonic waves deviates from a main lobe direction of the transmission beam of the ultrasonic waves by a predetermined angle, as taught by Takeuchi, in order to further define the groupings of the sub arrays (Para. 0014]).
Regarding claim 12, Kondo teaches the apparatus and device set forth above including that the control circuit (Fig. 1; 40) controls the transmission/reception switching timing setting circuits but fail to teach that that the transmission/reception switching timing setting circuits set timings at which a focusing direction of the ultrasonic waves by transmission/reception switching noises generated when switching the ultrasonic waves from the transmission to the reception deviates from a main lobe direction of the transmission beam of the ultrasonic waves by a predetermined angle, as the transmission/reception switching timings.
In the same field of ultrasound, Kuroiwa et al. teach that the transmission/reception switching noises are generated when switching the ultrasonic waves from the transmission to the reception (“…noise (also referred to as “fixed noise”) attributable to spurious transmission may be contained in received echoes. Here, spurious transmission means transmission of ultrasound at timing when the transmission is originally not permitted. For example, when switch noise that occurs when the transmission/reception switch 34 is switched from transmission to reception or vice versa is transmitted to the transducer element 20… Specifically, fixed noise attributed to spurious transmission occurs at switching from the transmission side to the reception side, and at switching from the reception side to the transmission side. The fixed noise therefore occurs before and after the proper received echoes, so that three overlapping signals appear.” (Para. [0051])). Note that, as appears to be admitted by Applicant, based on Figures 1A, C and paragraphs [0035] and [0038] of the pre-grant publication, a feature of the focusing direction of generated ultrasonic waves associated with the switching noises is that the waves have a random direction (“…random delays are inserted between the channels with respect to the same delay curve 101 as that of the transmission pulses 100, and the respective channels are then switched to the reception. By giving the random delays between the channels, wave fronts of sounds generated by the transmission/reception switching noises 102 are disturbed, and the sounds are randomly propagated like a random wave front 108 (see FIG. 1C), such that a strong sound pressure is not generated.” (Para. [0035]), “…unnecessary sounds generated by the transmission/reception switching noises 102 can be propagated randomly like the random wave front 108 to weaken the sound pressure. Thus, a virtual image caused by echoes of the unnecessary sounds by the transmission/reception switching noises 102 can be reduced.” (Para. [0038])). Therefore, the focusing direction becomes a random direction at the time that the ultrasonic waves associated with the switching noise is generated.
It would be obvious to one skilled in the art before the effective filing date to modify Kondo by teaching that the transmission/reception switching noises are generated when switching the ultrasonic waves from the transmission to the reception, as taught by Kuroiwa et al., in order to show the overlapping signals including the noise (Para. [0051]).
However, Kondo in view of Kuroiwa et al. fail to teach setting timings at which a focusing direction of the ultrasonic waves deviates from a main lobe direction of the transmission beam of the ultrasonic waves by a predetermined angle, as the transmission/reception switching timings.
In the same field of ultrasound, Arai et al. teach setting timings at which switching noise is generated (i.e. setting timings at which a focusing direction becomes a random direction) as the transmission/reception switching timings (“the addition process is performed on the first processed signal output from the reception circuit section when driving the reception circuit section at the first drive timing in the switching cycle of the switching power supply, and the second processed signal 
It would be obvious to one skilled in the art before the effective filing date to further modify Kondo by setting timings at which switching noise is generated as the transmission/reception switching timings, as taught by Arai et al., in order to allow for the switching noises to be reduced and increase the accuracy of the ultrasound measurement (Para. [0012]).
However, Kondo, Kuroiwa et al., and Arai et al. fail to teach a focusing direction of the ultrasonic waves deviates from a main lobe direction of the transmission beam of the ultrasonic waves by a predetermined angle. 
In the same filed of ultrasound, Takeuchi teach a focusing direction of the ultrasonic waves deviates from a main lobe direction of the transmission beam of the ultrasonic waves by a predetermined angle (“…the switching section further defines the grouping pattern individually for each sub array in accordance with the position of each sub array in consideration of a beam address. The beam address specifies the beam direction. In general, the beam direction is defined by the position of a beam passing through a horizontal plane which is orthogonal to the vertical center axis of the array transducer, or is defined by the beam deflecting angle with respect to the vertical center axis of the array transducer and the beam rotation angle.” (Para. [0014]), note that the center vertical axis corresponds to the main lobe direction in the present application).
.
Claims 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20100121194), in view of Kuroiwa et al. (US 20180028153) and Arai et al. (US 20170065260) as applied to claims 3 and 5 above, and further in view of Song et al. (US 20120316437).
Regarding claim 6, Kondo teaches the apparatus and device set forth above but fails to teach that the transmission/reception switching timing setting circuit includes: a register that stores a predetermined value; and a timer circuit that is connected to the register, the timer circuit performing a transition from the transmission to the reception by performing a delay by a time corresponding to the value stored in the register using a switching trigger from the transmission to the reception common to all the transducers as a starting point.
In a similar field of driving a 2D array, Song et al. teach (Fig. 1 and 3) that the transmission/reception switching timing setting circuit includes: 
a register (1121) that stores a predetermined value (“The register 1121 stores pieces of control information. For example, the register 1121 stores delay time control information, receiver transducer control information, or a combination thereof. Here, the delay time control information is to control a delay time for transmission beamforming for each of the transducers…” (Para. [0047])); and 
a timer circuit (122 timing controller) that is connected to the register, the timer circuit performing a transition from the transmission to the reception by performing a delay by a time corresponding to the value stored in the register using a switching trigger from the transmission to the reception common to all the transducers as a starting point (“…the delay time control information is to control a delay time for transmission beamforming for each of the transducers, and the receiver 
It would be obvious to one skilled in the art before the effective filing date to further modify the transmission/reception switching timing setting circuit of Kondo by including a register that stores a predetermined value; and a timer circuit that is connected to the register, the timer circuit performing a transition from the transmission to the reception by performing a delay by a time corresponding to the value stored in the register using a switching trigger from the transmission to the reception common to all the transducers as a starting point, as taught by Song et al., in order to provide a reduction in time 
Regarding claim 7, Kondo teaches the apparatus and device set forth above but fails to teach the register is configured by a non-volatile memory, and stores a value corresponding to the transmission/reception switching timing when power is supplied to the transmission/reception switching timing setting circuit or prior to transmission/reception of the ultrasonic waves.
In a similar field of driving a 2D array, Song et al. teach (Fig. 1 and 3) that the register 
is configured by a non-volatile memory (124), and 
stores a value corresponding to the transmission/reception switching timing when power is supplied to the transmission/reception switching timing setting circuit or prior to transmission/reception of the ultrasonic waves (“The register 1121 stores pieces of control information. For example, the register 1121 stores delay time control information, receiver transducer control information, or a combination thereof. Here, the delay time control information is to control a delay time for transmission beamforming for each of the transducers…” (Para. [0047]), “…the receiver transducer control information 312 is transmitted from the front end processing apparatus 300 to the transmission and reception switch 1127 sequentially through the timing controller 122, the memory 124, and the register 1121 according to the determination. The transmission and reception switch 1127 is turned on or off with reference to the receiver transducer control information 312, thereby controlling whether to perform the reception operation with respect to the reception signal received by the transducer 212.” (Para. [0089]), Fig. 9 step 907 shows the of “store delay time control information for following transmission beam former and receiver transducer control information for selecting following receiver” showing that the information is stored prior to transmission/reception).
It would be obvious to one skilled in the art before the effective filing date to modify the register of Kondo in view of Kuroiwa et al. and Arai et al. by teaching that the register is configured by a non-
Regarding claim 14, Kondo teaches the apparatus and device set forth above including that the control circuit (Fig. 1; 40) controls the transmission/reception switching timing setting circuits but fails to teach that the transmission/reception switching timing setting circuit includes: a register that stores a predetermined value; and a timer circuit that is connected to the register, and the control circuit controls the transmission/reception switching timing setting circuits to perform a transition from the transmission to the reception by performing a delay by a time corresponding to the value stored in the register using a switching trigger from the transmission to the reception common to all the transducers as a starting point.
In a similar field of driving a 2D array, Song et al. teach (Fig. 1 and 3) that the transmission/reception switching timing setting circuit includes: 
a register (1121) that stores a predetermined value (“The register 1121 stores pieces of control information. For example, the register 1121 stores delay time control information, receiver transducer control information, or a combination thereof. Here, the delay time control information is to control a delay time for transmission beamforming for each of the transducers…” (Para. [0047])); and 
a timer circuit (122 timing controller) that is connected to the register, 
to perform a transition from the transmission to the reception by performing a delay by a time corresponding to the value stored in the register using a switching trigger from the transmission to the reception common to all the transducers as a starting point (“…the delay time control information is to control a delay time for transmission beamforming for each of the transducers, and the receiver 
It would be obvious to one skilled in the art before the effective filing date to further modify the transmission/reception switching timing setting circuit of Kondo by including a register that stores a predetermined value; and a timer circuit that is connected to the register, the timer circuit performing a transition from the transmission to the reception by performing a delay by a time corresponding to the value stored in the register using a switching trigger from the transmission to the reception common to all the transducers as a starting point, as taught by Song et al., in order to provide a reduction in time 
Regarding claim 15, Kondo teaches the apparatus and device set forth above but fails to teach that the control circuit writes a value corresponding to the transmission/reception switching timing to the register when power is supplied to the transmission/reception switching timing setting circuit or prior to transmission/reception of the ultrasonic waves.
In a similar field of driving a 2D array, Song et al. teach (Fig. 1 and 3) writing a value corresponding to the transmission/reception switching timing to the register when power is supplied to the transmission/reception switching timing setting circuit or prior to transmission/reception of the ultrasonic waves (“The register 1121 stores pieces of control information. For example, the register 1121 stores delay time control information, receiver transducer control information, or a combination thereof. Here, the delay time control information is to control a delay time for transmission beamforming for each of the transducers…” (Para. [0047]), “…the receiver transducer control information 312 is transmitted from the front end processing apparatus 300 to the transmission and reception switch 1127 sequentially through the timing controller 122, the memory 124, and the register 1121 according to the determination. The transmission and reception switch 1127 is turned on or off with reference to the receiver transducer control information 312, thereby controlling whether to perform the reception operation with respect to the reception signal received by the transducer 212.” (Para. [0089]), Fig. 9 step 907 shows the of “store delay time control information for following transmission beam former and receiver transducer control information for selecting following receiver” showing that the information is stored prior to transmission/reception).
It would be obvious to one skilled in the art before the effective filing date to modify the register of Kondo in view of Kuroiwa et al. and Arai et al. by teaching writing a value corresponding to the transmission/reception switching timing to the register when power is supplied to the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kamiyama (US 20060020205) refers to an ultrasound diagnostic apparatus, image processing apparatus, and image processing method. The subject matter contained in this patent is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.
Satoh et al. (US 20100191121) refers to an ultrasound diagnostic apparatus and an ultrasound probe. The subject matter contained in this patent is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.
Sato (US 20110245677) refers to an ultrasound diagnostic apparatus. The subject matter contained in this patent is relevant to a portion of the art being considered for this examination; therefore, it was included as relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.C./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793